698 S.E.2d 311 (2010)
In the Matter of Denise F. HEMMANN.
No. S10Y1067.
Supreme Court of Georgia.
July 12, 2010.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
It appears that the Notice of Discipline in this matter, which was filed by the State Bar regarding alleged violations of the Rules of Professional Conduct by Denise F. Hemmann, contains conflicting recommendations as to the discipline the State Bar requested this Court to impose.[1] We therefore grant *312 Hemmann's motion to vacate our opinion of July 5, 2010 and hereby reject the State Bar's Notice of Discipline.
Notice of Discipline rejected.
All the Justices concur.
NOTES
[1]  The Notice of Discipline states that the Investigative Panel of the State Disciplinary Board directed the Office of the General Counsel, State Bar of Georgia "to issue a Notice of Discipline for a Public Reprimand" and thereafter states that the Investigative Panel "has determined that the appropriate disciplinary sanction to be imposed upon [Hemmann] is a Public Reprimand," but the Notice thereafter sets forth the "reasons [the Investigative Panel] recommends that [Hemmann] be disbarred" and concludes with a prayer to this Court that we enter an order disbarring Hemmann.